Name: 89/318/EEC: Commission Decision of 26 April 1989 amending Decision 89/50/EEC authorizing methods for grading pig carcases in France (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-05-17

 Avis juridique important|31989D031889/318/EEC: Commission Decision of 26 April 1989 amending Decision 89/50/EEC authorizing methods for grading pig carcases in France (only the French text is authentic) Official Journal L 133 , 17/05/1989 P. 0030 - 0030*****COMMISSION DECISION of 26 April 1989 amending Decision 89/50/EEC authorizing methods for grading pig carcases in France (Only the French text is authentic) (89/318/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorized to provide for a presentation of pig carcasces different from the standard presentation defined in the same Article where commercial practice or technical requirements warrant this; Whereas in France the technical requirements relating to the use of the grading method and, consequently, commercial practice, necessitate the attachment of the tongue at the carcase; whereas this should be taken into account in adjusting to the weight for standard presentation; whereas Commission Decision 89/50/EEC (5) should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The following Article 1a is hereby inserted in Decision 89/50/EEC: 'Article 1a Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, the pig carcases can be presented with the tongue before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be decreased by 0,5 %.' Article 2 This Decision is addressed to the French Republic. Done at Brussels, 26 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 370, 30. 12. 1987, p. 11. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 20, 25. 1. 1989, p. 27.